Citation Nr: 9910050	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-31 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of overpayments of compensation 
benefits, to include whether administrative error was made in 
the removal of dependent parents and a former spouse from the 
compensation award.








ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant was honorably discharged from the United States 
Army in November 1974 with over 30 years of active duty 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Committee on Waivers 
and Compromises (the Committee) of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

Review of the claims file reflects that three overpayments 
were created in 1994 as a result of concurrent payments of VA 
compensation benefits to the appellant with additional 
allowances for dependent parents and his former spouse.  On 
appeal, the appellant perfected that element of his claim 
regarding the waiver issue, but it is clear from his 
statements of record that he is also challenging the validity 
of the overpayment on the basis that it was created by 
administrative error of VA, specifically, the RO in 
Washington, DC.  He essentially asserts that the Washington 
RO had timely information regarding the dates his dependent 
parents and former spouse were no longer his dependents.  As 
such, his argument is premised on the belief that VA 
continued to pay him additional compensation benefits after 
it knew that he was not entitled to the benefits.  This 
argument invokes an allegation of an erroneous payment of 
disability compensation under the administrative error 
provisions of 38 U.S.C.A. § 5112(b)(10) (West 1991); 
38 C.F.R. §§ 3.500(b)(2) (1998).

It is clear from the appellant's appeal that he wishes to 
challenge the overpayment on alternative grounds, either on 
the basis of proper creation of the overpayment, i.e., 
validity, or pursuant to the applicable law and regulations 
governing waiver.  See 38 C.F.R. §§ 1.963, 1.965 (1998).  
However, the validity issue was not adjudicated by the 
Committee prior to the certification of the appeal to the 
Board.

In view of the foregoing, further review of his waiver claim 
by the Board at this time must be deferred pending formal 
adjudication of the validity/administrative error issue.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1998); see also VAOPGCPREC 6-98, 63 Fed.Reg. 31264 (1998).  
On this point, the General Counsel stated the following in 
VAOPGCPREC 6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

In this case, it is clear that the appellant has filed a 
claim as to both of these issues simultaneously, and based on 
the Board's review of the file, he should be provided the 
opportunity to add the validity/administrative error issue to 
his appeal.

In view of the above, a paid-and-due audit of the 
overpayments in question should be prepared which sets forth 
in detail how the overpayments were created.

Therefore, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should prepare a paid-and-due 
audit for the three overpayments of 
compensation benefits paid to him during 
the periods in which he received 
additional benefits for his dependent 
parents and former spouse.  The appellant 
should be provided a copy of the RO's 
paid-and-due audit report.  In connection 
with this action, the RO should ask the 
appellant whether he wishes to submit any 
additional information that pertains to 
the proper calculation of these 
overpayments.

2.  The appellant should also be 
requested to submit an updated Financial 
Status Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.

3.  The RO should formally adjudicate the 
issue of the validity/administrative 
error raised in connection with the 
overpayments of compensation benefits.  
Supporting analysis and explanation must 
be provided with respect to the 
appellant's arguments concerning the 
validity of each overpayment, as 
described above.

If the determination with respect to the 
validity issue is adverse to the 
appellant, furnish a supplemental 
statement of the case to him and advise 
of the appropriate time limit within 
which a substantive appeal must be filed 
in order to perfect appellate review of 
this issue.  The supplemental statement 
of the case should include the applicable 
law, regulations and judicial precedent 
as well as a discussion of how such legal 
criteria affect the determination.

The RO should also readjudicate the 
waiver issue and in connection therewith, 
discuss all evidence received since the 
December 1995 statement of the case.  
Accord an appropriate period for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant is free to furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 1 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


